--------------------------------------------------------------------------------

Exhibit 10.2
CONSENT AND AGREEMENT OF GUARANTOR
With respect to that certain Eighth Modification Agreement of even date herewith
(the "Modification"), by and between FRANKLIN COVEY CO., a Utah corporation
("Borrower"), and JPMORGAN CHASE BANK, N.A., a national banking association
("Lender"), the undersigned, FRANKLIN DEVELOPMENT CORPORATION, a Utah
corporation, FRANKLIN COVEY TRAVEL, INC., a Utah corporation, and FRANKLIN COVEY
CLIENT SALES, INC., a Utah corporation (individually and collectively, as the
context requires, and jointly and severally, "Guarantor"), agree for the benefit
of Lender as of August 29, 2017 as follows:
1.            Guarantor acknowledges (i) receiving a copy of and reading the
Modification, (ii) the accuracy of the Recitals in the Modification, and (iii)
the effectiveness of (A) Guarantor's Amended and Restated Repayment Guaranty
dated as of March 14, 2011 (as amended and modified from time to time,
including, without limitation, pursuant to the Modification, the "Guaranty"),
executed by Guarantor in favor of Lender, as modified herein, and (B) any other
agreements, documents, or instruments securing or otherwise relating to the
Guaranty or the Loan (including, without limitation, any security agreement,
arbitration resolution and any environmental indemnity agreement previously
executed and delivered by the undersigned), as modified herein. The Guaranty and
such other agreements, documents, and instruments, as modified herein, are
referred to individually and collectively as the "Guarantor Documents."
2.            Guarantor consents to the provisions of the Modification and the
modification of the Loan Documents as contained therein.
3.            Guarantor fully, finally, and forever releases and discharges
Lender and its successors, assigns, directors, officers, employees, agents, and
representatives from any and all actions, causes of action, claims, debts,
demands, liabilities, obligations, and suits of whatever kind or nature, in law
or equity, that Guarantor has or in the future may have, whether known or
unknown, (i) in respect of the Loan, the Loan Documents, the Guarantor
Documents, or the actions or omissions of Lender in respect of the Loan, the
Loan Documents, or the Guarantor Documents, and (ii) arising from events
occurring prior to the date hereof.
4.            Guarantor agrees that all references in the Guarantor Documents,
if any, to the Guaranty, the Loan, the Credit Agreement, the Note and the Loan
Documents shall be deemed to refer to such agreements, documents, and
instruments as modified by the Modification.
5.            Guarantor reaffirms the Guarantor Documents and agrees that the
Guarantor Documents continue in full force and effect and remain unchanged,
except as specifically modified by this Consent and Agreement of Guarantor. Any
property or rights to or interests in property granted as security in the
Guarantor Documents shall remain as security for the Guaranty and the
obligations of Guarantor in the Guaranty.
6.            Guarantor agrees that the Loan Documents, as modified by the
Modification, and the Guarantor Documents, as modified by this Consent and
Agreement of Guarantor, are the legal, valid, and binding obligations of
Borrower and the undersigned, respectively, enforceable in accordance with their
terms against Borrower and the undersigned, respectively.
7.            Each of the undersigned agrees that this Consent and Agreement of
Guarantor and the Guarantor Documents shall be effective against each of the
undersigned, jointly and severally, notwithstanding the failure of one or more
of the other Guarantors to sign this Consent and Agreement of Guarantor, and
each of the undersigned acknowledges and agrees that the Loan Documents, as
modified by the Modification, and the Guarantor Documents, as modified by this
Consent and Agreement of Guarantor, shall be legal, valid, binding and
enforceable obligations of Borrower and the undersigned, respectively,
notwithstanding the failure of one or more of the Guarantors to sign this
Consent and Agreement of Guarantor.

--------------------------------------------------------------------------------

8.            Guarantor agrees that Guarantor has no claims, counterclaims,
defenses, or offsets with respect to the enforcement against Guarantor of the
Guarantor Documents.
9.            Each Guarantor represents and warrants to Lender that (a) there
has been no material adverse change in Guarantor's financial condition from the
most recent financial statement received by Lender; (b) it is validly existing
under the laws of the State of its formation or organization, has not changed
its legal name as set forth below, and has the requisite power and authority to
execute and deliver this Consent and Agreement of Guarantor and to perform the
Guarantor Documents, as modified herein; (c) the execution and delivery of this
Consent and Agreement of Guarantor and the performance of the Guarantor
Documents as modified herein have been duly authorized by all requisite action
by or on behalf of Guarantor; and (d) this Consent and Agreement of Guarantor
has been duly executed and delivered on behalf of Guarantor.
10.            All capitalized terms used herein without definition shall have
and be interpreted consistent with the meaning ascribed to them in the
Modification.
11.            This Consent and Agreement of Guarantor may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. Each Guarantor may sign on
a separate counterpart and such signature page may be delivered to Lender via
facsimile or email which shall constitute conclusive evidence of execution.
Signature pages may be detached from the counterparts and attached to a single
copy of this Consent and Agreement of Guarantor to physically form one document.
12.            This Consent and Agreement of Guarantor shall be governed by and
construed in accordance with the laws of the State of Utah, without giving
effect to conflicts of law principles.
[Remainder of Page Intentionally Left Blank]
 

--------------------------------------------------------------------------------

DATED as of the date first above stated.
FRANKLIN DEVELOPMENT CORPORATION
a Utah corporation
By:        /s/ Stephen D. Young
Name: Stephen D. Young
Title: President
FRANKLIN COVEY TRAVEL, INC.
a Utah corporation
By:        /s/ Stephen D. Young
Name: Stephen D. Young
Title: President
FRANKLIN COVEY CLIENT SALES, INC.
a Utah corporation
By:        /s/ Stephen D. Young
Name: Stephen D. Young
Title: President
                                                                                 "Guarantor"
